 1
 2
 3                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
 4                                                                 EASTERN DISTRICT OF WASHINGTON



 5                                                                  Nov 13, 2018
                                                                        SEAN F. MCAVOY, CLERK
 6
 7                        UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,                     No. 2:18-CR-0058-RMP-1

11                      Plaintiff,                 ORDER GRANTING
12                                                 MOTION TO AMEND
                         v.                        CONDITIONS OF RELEASE
13
14   DENNIS MICHAEL HOGAN,
15
                        Defendant.
16
17         BEFORE THE COURT is the Defendant’s Motion to Amend Conditions
18   of Release. ECF No. 37. Defendant seeks to modify his conditions of pretrial
19   release, ECF No. 16, to permit him to drop off and pick up his son at school. ECF
20   No. 37.
21         Defendant recites that neither the United States Attorney nor the U.S.
22   Probation Office objects to Defendant’s request.
23         IT IS ORDERED that the Defendant’s motion to modify the conditions of
24   his pretrial release, ECF No. 37, is GRANTED.
25         Defendant’s conditions of pretrial release are modified as follows:
26
     (21) Defendant may not be in the presence of minors, unless a responsible adult,
27        who is aware of these charges, is present at all times. Defendant may not be
28        within 500 feet of schools or playgrounds or places where minors are known



     ORDER - 1
 1         to congregate. Defendant’s son, who is sixteen years old as of the date of
           this order, is excepted from this requirement. Moreover, Defendant is
 2         permitted to drop off and pick up his son at Mt. Spokane High School
 3         but Defendant must remain in the vehicle at all times and shall not
           allow any children, other than Defendant’s son, to enter the vehicle.
 4
 5         All other terms and conditions of pretrial release not inconsistent herewith
 6   shall remain in full force and effect.
 7         IT IS SO ORDERED.
 8         DATED November 13, 2018.
 9
                                  _____________________________________
10
                                            JOHN T. RODGERS
11                                 UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
